

EXHIBIT 10.8
 
Description of Executive Compensation


For the fiscal year ended August 28, 2009 compensation paid to the executive
officers consisted of their individual salaries and Company matching 401K
contributions. These amounts were as follows:



         
401k
       
Name and Position
 
Salary
   
Contribution
   
Total
                     
Robert A. Placek
  $ 155,660     $ 5,526     $ 164,186  
Chairman of the Board;
                       
Director
                                                 
C. Troy Woodbury, Jr.
  $ 134,514     $ 6,975     $ 141,488  
President and Chief
                       
Executive Officer;
                       
Director
                                                 
James Traicoff
  $ 95,445     $ 4,949     $ 100,494  
Treasurer and Chief
                       
Financial Officer
                       



Effective October 9, 2009, the Board of Directors appointed C. Troy Woodbury Jr.
as President and Chief Executive Officer of Wegener Corporation and WCI.  James
Traicoff was appointed Treasurer and Chief Financial Officer of Wegener
Corporation and WCI.  Robert Placek resigned as President and Chief Executive
Officer of Wegener Corporation on October 9, 2009, but remains as Chairman of
the Board of Wegener Corporation. On October 13, 2009, Ned L. Mountain tendered
his resignation as director of Wegener Corporation and effective October 16,
2009, Mr. Mountain left WCI.  Mr. Mountain was President and Chief Operating
Officer of WCI from January 2005 to October 2009 and Director of the Company
from May 2003 to October 2009.  For the fiscal year ended August 28, 2009,
compensation paid to Mr. Mountain was salary of $140,193 and a Company matching
401K contribution of $7,269.


The above salary amounts reflect a company-wide reduction in paid working hours
by approximately 10% beginning in January 2009. Current annual base salaries in
effect for the above executive officers are as follows: Robert A. Placek-
$89,539; C.Troy Woodbury, Jr.- $143,924; and James Traicoff- $102,122. The
compensation committee is currently reviewing the salary compensation of the
executive officers as a result of the October 9, 2009 appointments.

 
 

--------------------------------------------------------------------------------

 
